990 A.2d 723 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Dusty Andrew GAUMER, Petitioner.
No. 574 MAL 2008.
Supreme Court of Pennsylvania.
March 10, 2010.

ORDER
PER CURIAM.
AND NOW, this 10th day of March, 2010, the Petition for Allowance of Appeal is hereby GRANTED. The order of the Superior Court is VACATED, and the matter REMANDED to the trial court for resentencing pursuant to Commonwealth v. Haag, 981 A.2d 902, 907 (Pa.2009) (if no conviction on previous § 3802 violation occurred before commission of subsequent *724 violation, offender cannot be sentenced as recidivist on subsequent violation). Jurisdiction relinquished.